—Judgment, Supreme Court, New York County (Frederick Wetzel, J.), rendered August 27, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him to concurrent terms of 5V2 to 11 years, and order, same court and Justice, entered on or about April 18, 2000, which denied defendant’s motion made *211pursuant to CPL 440.10 to vacate the judgment, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to concurrent terms of 4V2 to 9 years, and otherwise affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant’s motion to vacate judgment, alleging ineffective assistance of counsel, was properly denied (see, CPL 440.30 [4] [b], [c], [d]). The motion court properly determined that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
We find the sentence excessive to the extent indicated.
We have considered and rejected the claims contained in defendant’s pro se supplemental briefs. Concur — Rosenberger, J. P., Nardelli, Tom, Andrias and Ellerin, JJ.